Citation Nr: 0604629	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2006 additional evidence was received pertaining 
to the veteran's claim.  The new evidence included VA medical 
records, a medical opinion pertaining to a nexus between the 
veteran's multiple sclerosis and service, treatise evidence 
referenced to in the medical opinion, and a lay statement.  
The AOJ has not reviewed this evidence and there is no 
indication in the record that the veteran waived initial 
consideration of evidence by the AOJ.  As the AOJ did not 
review this evidence, an SSOC must be issued.  See 38 C.F.R. 
§§ 19.31, 19.37 (2005).  

Furthermore, the Board notes that the veteran has stated that 
he was treated at the VA hospital in Louisville, KY within 1 
year of release from active duty.  The Board is aware that 
the record contains VA medical records dated in March 1968 
from the VA hospital in Poplar Bluff, MO, however, no records 
from Louisville, KY have been associated with the file.  A 
September 2001 request for records by the RO to the VA 
hospital in Louisville, KY resulted in a negative response.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should inform the veteran 
that the claimed VA records of the VA 
hospital in Louisville, KY dated within 1 
year of separation from service are not 
available.  If he has or can obtain 
copies, he must submit the records to the 
AOJ.

2.  The AOJ should refer the file for 
review by a neurologist.  The examiner 
should review all the evidence of record 
and determine whether multiple sclerosis 
was manifest during service or whether 
there is evidence of the disability 
within one year of separation.  Is it at 
least as likely as not (i.e., 50 percent 
probability or greater) that any current 
MS was manifest during service? 

3.  The AMC should issue the veteran a 
supplemental statement of the case on the 
issue of entitlement to service 
connection for multiple sclerosis, with 
consideration of the evidence received in 
February 2006.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


